 1
 2
 3                         UNITED STATES DISTRICT COURT
 4                       SOUTHERN DISTRICT OF CALIFORNIA
 5 UNITED STATES OF AMERICA,                  )      Case No. 20-CR-3721-JLS
                                              )
 6              Plaintiff,                    )      ORDER TO CONTINUE
                                              )      MOTION HEARING/TRIAL
 7         v.                                 )      SETTING
                                              )
 8 ALFONSO ALVAREZ                            )
   LISA VELEZ,                                )
 9                                            )
               Defendants,                    )
10                                            )
11
           The United States of America and Defendants Alfonso Alvarez and Lisa
12
     Velez jointly move to continue the motion hearing and trial setting set for June 18,
13
     2021 at 1:30 p.m. The parties also jointly move to exclude time under the Speedy
14
     Trial Act, 18 U.S.C. § 3161(h)(7).
15
           For reasons stated in the joint motion, incorporated by reference herein, the
16
     court finds the ends of justice served by granting the requested continuance outweigh
17
     the best interest of the public and the defendants in a speedy trial.
18
           IT IS ORDERED that the joint motion is granted. The motion hearing and
19
     trial setting shall be continued to July 9, 2021, at 1:30 p.m. Defendant Velez shall
20
     file an acknowledgment of the new hearing date by June 25, 2021.
21
           IT IS FURTHER ORDERED that the period of delay from the filing of the
22
     joint motion until July 9, 2021 shall be excluded in computing the time within which
23
     the trial must commence under the Speedy Trial Act, 18 U.S.C. § 3161.
24
           IT IS SO ORDERED.
25
     Dated: June 2, 2021
26
27
28
